


Exhibit 10.15

 

SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT

AND TERM LOAN AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT (this “Amendment”) is made this 27th day of March, 2009, by and among
STANLEY, INC., a Delaware corporation (the “Borrower”), the several banks and
other financial institutions and lenders party hereto (the “Lenders”), and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), and as issuing bank (the “Issuing Bank”), and STANLEY
ASSOCIATES, INC., a District of Columbia corporation (“Stanley Associates”),
MORGAN RESEARCH CORPORATION, an Alabama corporation (“Morgan”), OKLAHOMA
ACQUISITION CORP., a Delaware corporation (“OAC”), TECHRIZON, LLC, an Oklahoma
limited liability company (“Techrizon”), and OBERON ASSOCIATES, INC., a Virginia
corporation (“Oberon,” and together with Stanley Associates, Morgan, OAC and
Techrizon, collectively, the “Subsidiary Loan Parties,” and together with the
Borrower, collectively, the “Loan Parties,” and individually, a “Loan Party”).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
the Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
October 10, 2007, as amended by the Supplement and Joinder Agreement, dated as
of July 15, 2008, among the Borrower, the other Loan Parties and certain of the
Lenders, as amended by the Amendment to Amended and Restated Revolving Credit
and Term Loan Agreement, dated as of August 4, 2008 (as further amended,
modified or supplemented from time to time, the “Credit Agreement”). 
Capitalized terms defined in the Credit Agreement and undefined herein shall
have the same defined meanings when such terms are used in this Amendment;

 

WHEREAS, the Borrower has also requested that the Lenders amend certain
provisions of the Credit Agreement as set forth below; and

 

WHEREAS, the Lenders have agreed to so amend the Credit Agreement, subject to
the terms and conditions of this Amendment;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

AGREEMENT

 


1.             INCORPORATION OF RECITALS.  THE RECITALS HERETO ARE INCORPORATED
HEREIN BY REFERENCE TO THE SAME EXTENT AND WITH THE SAME FORCE AND EFFECT AS IF
FULLY SET FORTH HEREIN.


 


2.             AMENDMENTS TO CREDIT AGREEMENT.  THE CREDIT AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


(A)           SECTION 5.13 OF THE CREDIT AGREEMENT IS DELETED IN ITS ENTIRETY.

 

--------------------------------------------------------------------------------


 


(B)           EXCEPT AS SPECIFICALLY MODIFIED BY THIS AMENDMENT, THE TERMS AND
PROVISIONS OF THE CREDIT AGREEMENT ARE RATIFIED AND CONFIRMED BY THE PARTIES
HERETO AND REMAIN IN FULL FORCE AND EFFECT.


 


(C)           EACH OF THE BORROWER, THE OTHER LOAN PARTIES, THE ADMINISTRATIVE
AGENT AND EACH LENDER AGREES THAT, AS OF AND AFTER THE AMENDMENT EFFECTIVE DATE
(AS HEREINAFTER DEFINED), EACH REFERENCE IN THE LOAN DOCUMENTS TO THE CREDIT
AGREEMENT SHALL BE DEEMED TO BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED
HEREBY.


 


3.             EFFECTIVENESS OF AMENDMENT.  THIS AMENDMENT AND THE AMENDMENTS
CONTAINED HEREIN SHALL BECOME EFFECTIVE ON THE DATE (THE “AMENDMENT EFFECTIVE
DATE”) WHEN EACH OF THE CONDITIONS SET FORTH BELOW SHALL HAVE BEEN FULFILLED TO
THE SATISFACTION OF THE ADMINISTRATIVE AGENT:


 


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THIS
AMENDMENT, DULY EXECUTED AND DELIVERED ON BEHALF OF THE BORROWER, THE OTHER LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS.


 


(B)           NO EVENT SHALL HAVE OCCURRED AND BE CONTINUING THAT CONSTITUTES AN
EVENT OF DEFAULT, OR THAT WOULD CONSTITUTE AN EVENT OF DEFAULT BUT FOR THE
REQUIREMENT THAT NOTICE BE GIVEN OR THAT A PERIOD OF TIME ELAPSE, OR BOTH.


 


(C)           ALL REPRESENTATIONS AND WARRANTIES OF THE BORROWER CONTAINED IN
THE CREDIT AGREEMENT, AND ALL REPRESENTATIONS AND WARRANTIES OF EACH OTHER LOAN
PARTY IN EACH LOAN DOCUMENT TO WHICH IT IS A PARTY, SHALL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AT THE AMENDMENT EFFECTIVE DATE AS IF MADE ON AND AS OF
SUCH AMENDMENT EFFECTIVE DATE.


 


(D)           THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT
(1) CERTIFIED COPIES OF EVIDENCE OF ALL CORPORATE AND COMPANY ACTIONS TAKEN BY
THE BORROWER AND THE OTHER LOAN PARTIES TO AUTHORIZE THE EXECUTION AND DELIVERY
OF THIS AMENDMENT, (2) CERTIFIED COPIES OF ANY AMENDMENTS TO THE ARTICLES OR
CERTIFICATE OF INCORPORATION, FORMATION OR ORGANIZATION, BYLAWS, PARTNERSHIP
CERTIFICATE OR OPERATING AGREEMENT OF THE BORROWER AND EACH OTHER LOAN PARTY
SINCE THE DATE OF THE CREDIT AGREEMENT, (3) A CERTIFICATE OF INCUMBENCY FOR THE
OFFICERS OR OTHER AUTHORIZED AGENTS, MEMBERS OR PARTNERS OF THE BORROWER AND
EACH OTHER LOAN PARTY EXECUTING THIS AMENDMENT, AND (4) SUCH ADDITIONAL
SUPPORTING DOCUMENTS AS THE ADMINISTRATIVE AGENT OR COUNSEL FOR THE
ADMINISTRATIVE AGENT REASONABLY MAY REQUEST.  EACH LOAN PARTY HEREBY REPRESENTS
AND WARRANT THAT, SINCE THE DATE OF LAST DELIVERY TO THE ADMINISTRATIVE AGENT OF
ITEMS DESCRIBED IN THE FOREGOING CLAUSES (1), (2) AND (3), THERE HAVE BEEN NO
AMENDMENTS, MODIFICATIONS, RESCISSIONS, REVOCATIONS OR OTHER SUPPLEMENTS TO THE
SAME, AND OFFICERS OF EACH LOAN PARTY EXECUTING AND DELIVERING THIS AMENDMENT
WERE DULY ELECTED AND ARE THE INCUMBENTS OF SUCH OFFICERSHIPS.


 


(E)           ALL DOCUMENTS DELIVERED PURSUANT TO THIS AMENDMENT MUST BE OF FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL, AND ALL
LEGAL MATTERS INCIDENT TO THIS AMENDMENT MUST BE SATISFACTORY TO THE
ADMINISTRATIVE AGENT’S COUNSEL.


 


4.             AMENDMENT ONLY; NO NOVATION; MODIFICATION OF LOAN DOCUMENTS. 
EACH OF THE BORROWER AND EACH OTHER LOAN PARTY ACKNOWLEDGES AND AGREES THAT THIS
AMENDMENT ONLY AMENDS

 

--------------------------------------------------------------------------------


 


THE TERMS OF THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND DOES NOT
CONSTITUTE A NOVATION, AND EACH OF THE BORROWER AND EACH OTHER LOAN PARTY
RATIFIES AND CONFIRMS THE TERMS AND PROVISIONS OF, AND ITS OBLIGATIONS UNDER,
THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS IN ALL RESPECTS.  EACH OF THE
BORROWER AND EACH OTHER LOAN PARTY ACKNOWLEDGES AND AGREES THAT EACH REFERENCE
IN THE LOAN DOCUMENTS TO ANY PARTICULAR LOAN DOCUMENT SHALL BE DEEMED TO BE A
REFERENCE TO SUCH LOAN DOCUMENT AS AMENDED BY THIS AMENDMENT.  TO THE EXTENT OF
A CONFLICT BETWEEN THE TERMS OF ANY LOAN DOCUMENT AND THE TERMS OF THIS
AMENDMENT, THE TERMS OF THIS AMENDMENT SHALL CONTROL.


 


5.             SUCCESSORS AND ASSIGNS.  THIS AMENDMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE BORROWER, THE OTHER LOAN PARTIES, THE LENDERS AND
THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


6.             NO FURTHER AMENDMENTS.  NOTHING IN THIS AMENDMENT OR ANY PRIOR
AMENDMENT TO THE LOAN DOCUMENTS SHALL REQUIRE THE ADMINISTRATIVE AGENT OR ANY
LENDER TO GRANT ANY FURTHER AMENDMENTS TO THE TERMS OF THE LOAN DOCUMENTS.  EACH
OF THE BORROWER AND EACH OTHER LOAN PARTY ACKNOWLEDGES AND AGREES THAT THERE ARE
NO DEFENSES, COUNTERCLAIMS OR SETOFFS AGAINST ANY OF THEIR RESPECTIVE
OBLIGATIONS UNDER THE LOAN DOCUMENTS.


 


7.             REPRESENTATIONS AND WARRANTIES.  EACH OF THE BORROWER AND EACH
OTHER LOAN PARTY REPRESENTS AND WARRANTS THAT THIS AMENDMENT HAS BEEN DULY
AUTHORIZED, EXECUTED AND DELIVERED BY IT IN ACCORDANCE WITH RESOLUTIONS ADOPTED
BY ITS BOARD OF DIRECTORS OR COMPARABLE MANAGING BODY.  ALL OTHER
REPRESENTATIONS AND WARRANTIES MADE BY THE BORROWER AND EACH OTHER LOAN PARTY IN
THE LOAN DOCUMENTS ARE INCORPORATED BY REFERENCE IN THIS AMENDMENT AND ARE
DEEMED TO HAVE BEEN REPEATED AS OF THE DATE OF THIS AMENDMENT WITH THE SAME
FORCE AND EFFECT AS IF SET FORTH IN THIS AMENDMENT, EXCEPT THAT ANY
REPRESENTATION OR WARRANTY RELATING TO ANY FINANCIAL STATEMENTS SHALL BE DEEMED
TO BE APPLICABLE TO THE FINANCIAL STATEMENTS MOST RECENTLY DELIVERED TO THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE PROVISIONS OF THE LOAN DOCUMENTS. 
EACH OF THE BORROWER AND EACH OTHER LOAN PARTY REPRESENTS AND WARRANTS TO THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE ISSUING BANK THAT, AFTER GIVING EFFECT
TO THE TERMS OF THIS AMENDMENT, NO DEFAULT HAS OCCURRED AND BEEN CONTINUING.


 


8.             CONFIRMATION OF LIEN.  EACH OF THE BORROWER AND EACH OTHER LOAN
PARTY HEREBY ACKNOWLEDGES AND AGREES THAT THE COLLATERAL IS AND SHALL REMAIN IN
ALL RESPECTS SUBJECT TO THE LIEN, CHARGE AND ENCUMBRANCE OF THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS AND NOTHING HEREIN CONTAINED, AND NOTHING DONE
PURSUANT HERETO, SHALL ADVERSELY AFFECT OR BE CONSTRUED TO ADVERSELY AFFECT THE
LIEN, CHARGE OR ENCUMBRANCE OF, OR CONVEYANCE EFFECTED BY THE LOANS OR THE
PRIORITY THEREOF OVER OTHER LIENS, CHARGES, ENCUMBRANCES OR CONVEYANCES.


 


9.             FEES AND EXPENSES.  THE BORROWER AGREES TO PAY ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT AND ITS AFFILIATES,
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES, IN CONNECTION WITH THE PREPARATION AND
ADMINISTRATION OF THIS AMENDMENT.


 


10.           SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT HELD TO BE ILLEGAL,
INVALID OR UNENFORCEABLE IN ANY JURISDICTION, SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH ILLEGALITY, INVALIDITY OR UNENFORCEABILITY
WITHOUT AFFECTING THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THE REMAINING
PROVISIONS HEREOF; AND THE ILLEGALITY, INVALIDITY OR


 

--------------------------------------------------------------------------------


 


UNENFORCEABILITY OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL
NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


11.           GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF) OF THE STATE OF NEW YORK.  THIS AMENDMENT WILL BE DEEMED TO
BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).


 


12.           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE OF
THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS (INCLUDING
BY TELECOPY), AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO
CONSTITUTE ONE AND THE SAME INSTRUMENT.  IT SHALL NOT BE NECESSARY THAT THE
SIGNATURE OF, OR ON BEHALF OF, EACH PARTY, OR THAT THE SIGNATURES OF THE PERSONS
REQUIRED TO BIND ANY PARTY, APPEAR ON MORE THAN ONE COUNTERPART.


 

[SIGNATURES ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective duly authorized representatives all as of the day and year
first above written.

 

 

BORROWER:

 

 

 

STANLEY, INC., a Delaware corporation

 

 

 

By:

/s/ Philip O. Nolan

 

Name:

Philip O. Nolan

 

Title:

President

 

 

 

 

 

SUBSIDIARY LOAN PARTIES:

 

 

 

STANLEY ASSOCIATES, INC.

 

 

 

By:

/s/ Philip O. Nolan

 

Name:

Philip O. Nolan

 

Title:

President

 

 

 

 

 

 

MORGAN RESEARCH CORPORATION

 

 

 

By:

/s/ Philip O. Nolan

 

Name:

Philip O. Nolan

 

Title:

President

 

 

 

 

 

 

OKLAHOMA ACQUISITION CORP.

 

 

 

By:

/s/ Philip O. Nolan

 

Name:

Philip O. Nolan

 

Title:

President

 

 

 

 

 

 

TECHRIZON, LLC

 

 

 

By:

Oklahoma Acquisition Corp., as sole member

 

 

 

 

By:

/s/ Philip O. Nolan

 

Name:

Philip O. Nolan

 

Title:

President

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

--------------------------------------------------------------------------------


 

 

OBERON ASSOCIATES, INC., a Virginia corporation

 

 

 

By:

/s/ Philip O. Nolan

 

Name:

Philip O. Nolan

 

Title:

President

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

SUNTRUST BANK, as Administrative Agent, as Issuing Bank and as Swingline Lender

 

 

 

By:

/s/ Peter J. Mandanis

 

Name:

Peter J. Mandanis

 

Title:

Senior Vice President

 

 

 

 

 

 

LENDERS:

 

 

 

SUNTRUST BANK, as Lender

 

 

 

By:

/s/ Peter J. Mandanis

 

Name:

Peter J. Mandanis

 

Title:

Senior Vice President

 

 

 

WACHOVIA BANK, N.A., as Lender

 

 

 

By:

/s/ Karen H. McClain

 

Name:

Karen H. McClain

 

Title:

Managing Director

 

 

 

M&T BANK, as Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BRANCH BANKING & TRUST COMPANY, as Lender

 

 

 

By:

/s/ James E. Davis

 

Name:

James E. Davis

 

Title:

Senior Vice President

 

[SIGNATURES ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as Lender

 

 

 

 

By:

/s/ Brian R. Monday

 

Name:

Brian R. Monday

 

Title:

SVP

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

CITIBANK, N.A., as Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

CITIZENS BANK OF PENNSYLVANIA, as Lender

 

 

 

 

By:

/s/ Tracy Van Riper

 

Name:

Tracy Van Riper

 

Title:

Vice President

 

 

 

 

STIFEL BANK & TRUST, as Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------
